[exh1032020roiccashsettle001.jpg]
INDEPENDENCE CONTRACT DRILLING, INC. PERFORMANCE UNIT AWARD AGREEMENT Return on
Invested Capital 100% Cash Settlement Grantee: NAME 1. Grant of Performance Unit
Award. (a) As of ___________ (the “Effective Date”), the date of this agreement
(this “Agreement”), Independence Contract Drilling, Inc., a Delaware corporation
(the “Company”), hereby grants to the Grantee (identified above) ________
restricted stock units (the “RSUs” or “Target RSUs”) pursuant to the Amended and
Restated Independence Contract Drilling, Inc. 2019 Omnibus Incentive Plan, as
may be amended from time to time (the “Plan”). The RSUs represent the
opportunity to receive a cash payment equal to the Fair Market Value of the
Common Stock of the Company on the Vesting Date multiplied by the number of
Earned RSUs (as defined herein). (b) To determine the number, if any, of RSUs
that shall be deemed earned (“Earned RSUs”), the methodology on Exhibit A shall
be followed, subject to Exhibit C. It is understood that Earned RSU’s are also
subject to a three-year time-based vesting requirement that begins on the
Effective Date, as described in paragraph 3 below. 2. Definitions. Exhibits A, B
and C are incorporated into this Agreement by reference. Unless otherwise
provided, all capitalized terms used herein shall have the meanings set forth in
the Plan, or as set forth in Exhibits A, B and C. In the event of a conflict
between the terms of the Plan and terms of this Agreement, the terms of the Plan
shall control. 3. Vesting and Forfeiture. Subject to Grantee’s continued
employment with the Company or its affiliates (the “Company Group”), and subject
further to Exhibits A, B and C, and any change of control or employment
agreement between Grantee and a member of the Company Group, only RSUs that
become Earned RSUs shall have the opportunity to vest, and Earned RSUs shall
vest, if at all, on the third anniversary of the Effective Date (the “Vesting
Date”). Additionally, except to the extent a change of control or employment
agreement between Grantee and a member of the Company Group provides otherwise,
a failure of Grantee to continue his or her employment through the Vesting Date
shall result in an immediate and automatic forfeiture of outstanding RSUs and
Earned RSUs under this Agreement. 4. Purchase Price. No consideration shall be
payable by the Grantee to the Company for the RSUs. 1 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle002.jpg]
5. Restrictions on RSUs and Settlement of Vested RSUs. (a) No Dividend
Equivalents are granted with respect to any RSUs. (b) Subject to Section 11(e)
and the Plan, the Company shall settle vested Earned RSUs within 30 days of the
date such Earned RSUs become vested in accordance with Section 3, above. Each
vested Earned RSU shall entitle the Grantee to receive a cash payment equal to
the Fair Market Value of a share of the Company’s Common Stock on the Vesting
Date multiplied by the number of Earned RSUs. (c) Nothing in this Agreement or
the Plan shall be construed to: (i) give the Grantee any right to be awarded any
further RSUs or any other Award in the future, even if RSUs or other Awards are
granted on a regular or repeated basis, as grants of RSUs and other Awards are
completely voluntary and made solely in the discretion of the Committee; (ii)
give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any Affiliate; or (iii) confer upon
the Grantee the right to continue in the employment or service of the Company or
any Affiliate, or affect the right of the Company or any Affiliate to terminate
the employment or service of the Grantee at any time or for any reason. (d) The
Grantee shall not have any voting rights with respect to the RSUs. 6.
Independent Legal and Tax Advice. Grantee acknowledges that the Company has
advised Grantee to obtain independent legal and tax advice regarding the grant,
holding, vesting and settlement of the RSUs in accordance with this Agreement
and any disposition of any such Awards or the shares of Common Stock issued with
respect thereto. 7. Reorganization of Company. The existence of this Agreement
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue or bonds,
debentures, preferred stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Except as otherwise provided herein, in the
event of a Corporate Change as defined in the Plan, Section 4.5 of the Plan
shall be applicable. 8. Investment Representation. Grantee will enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with any federal or state securities law. Moreover,
any stock certificate for any shares of stock issued to Grantee hereunder may
contain a legend restricting their transferability as determined by the Company
in its discretion. Grantee agrees that the Company shall not be obligated to
take any affirmative action in order to cause the issuance or transfer of shares
of Stock hereunder to comply with any law, rule or regulation that applies to
the shares subject to this Agreement. 2 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle003.jpg]
9. No Guarantee of Employment. This Agreement shall not confer upon Grantee any
right to continued employment with the Company or any Affiliate thereof. 10.
Withholding of Taxes. The Company or an Affiliate shall be entitled to satisfy,
pursuant to Section 16.3 of the Plan, any and all tax withholding requirements
with respect to RSUs. 11. General. (a) Notices. All notices under this Agreement
shall be mailed or delivered by hand to the parties at their respective
addresses set forth beneath their signatures below or at such other address as
may be designated in writing by either of the parties to one another, or to
their permitted transferees if applicable. Notices shall be effective upon
receipt. (b) Transferability of Award. The rights of the Grantee pursuant to
this Agreement are not transferable by Grantee. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Grantee or any permitted transferee
thereof. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the RSUs, prior to the lapse of restrictions,
that does not satisfy the requirements hereunder shall be void and unenforceable
against the Company. (c) Amendment and Termination. No amendment, modification
or termination of this Agreement shall be made at any time without the written
consent of Grantee and the Company. (d) No Guarantee of Tax Consequences. The
Company and the Committee make no commitment or guarantee that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for compensation or benefits under this Agreement. The
Grantee has been advised and been provided the opportunity to obtain independent
legal and tax advice regarding the granting, vesting and settlement of RSUs
pursuant to the Plan and this Agreement and the disposition of any Common Stock
acquired thereby. (e) Section 409A. The award of RSUs hereunder is intended to
either comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be administered, interpreted and construed accordingly. If the
award of RSUs is not exempt from Section 409A and the Grantee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date
on which the Grantee has a “separation from service” (other than due to death)
within the meaning of Section 1.409A-1(h) of the Treasury Regulations, then
notwithstanding the provisions of this Agreement, any transfer of shares or
other compensation payable on account of Grantee’s separation from service that
constitute deferred compensation under Section 409A shall take place on the
earlier of (i) the first business day following the expiration of six months
from the Grantee’s separation from service, or (ii) such earlier date as
complies with the requirements of Section 409A. To the extent required under
Section 409A, the Grantee shall be considered to have terminated employment with
the Company or its affiliates (the “Company Group”) when the Grantee incurs a
“separation from service” with respect to the Company Group within the meaning
of Section 409A(a)(2)(A)(i) of the Code. 3 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle004.jpg]
(f) Severability. In the event that any provision of this Agreement shall be
held illegal, invalid or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had not been included therein. (g) Supersedes Prior
Agreements. This Agreement shall supersede and replace all prior agreements and
understandings, oral or written, between the Company and the Grantee regarding
the grant of the RSUs covered hereby. (h) Governing Law. This Agreement shall be
construed in accordance with the laws of the State of Delaware without regard to
its conflict of law provisions, to the extent federal law does not supersede and
preempt Delaware law. (i) No Trust or Fund Created. This Agreement shall not
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Grantee or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Affiliates pursuant to this Agreement, such right shall
be no greater than the right of any general unsecured creditor of the Company or
any Affiliate. (j) Clawback Provisions. Notwithstanding any other provisions in
this Agreement or the Change of Control Agreement to the contrary, any
incentive-based compensation, or any other compensation, payable pursuant to
this Agreement or any other agreement or arrangement with the Company or an
affiliate which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or an affiliate pursuant to such law, government regulation or stock
exchange listing requirement). (k) Restrictive Covenants. Grantee agrees to the
restrictive covenants contained in Exhibit D to this Agreement. (l) Other Laws.
The Company retains the right to refuse to issue or transfer any Stock if it
determines that the issuance or transfer of such shares might violate any
applicable law or regulation or entitle the Company to recover under Section
16(b) of the Securities Exchange Act of 1934. (m) Binding Effect. This Agreement
shall be binding upon and inure to the benefit of any successors to the Company
and all persons lawfully claiming under the Grantee. [SIGNATURES ON NEXT PAGE] 4
HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle005.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the date set forth above. INDEPENDENCE CONTRACT DRILLING, INC.
By: Name: J. Anthony Gallegos Title: President & Chief Executive Officer Address
for Notices: Independence Contract Drilling, Inc. 20475 Hwy 249, Suite 300
Houston, Texas 77070 Attn: Chief Executive Officer GRANTEE NAME Address for
Notices: Executive’s then current address shown in the Company’s records. 5
HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle006.jpg]
Exhibit A RETURN ON INVESTED CAPITAL 1. Performance Targets ROIC Entry OA Target
(Multiplier = .01% (Multiplier = 200% (Multiplier = Target) Target) 100% Target)
2. Performance 3. Period One: Fiscal TBD Year Ended (80% of Target) (120% of
Target) 12/31/__ Performance Period Two: Fiscal TBD Year Ended (80% of Target)
(120% of Target) 12/31/__ Performance Period Three: WACC (80% of Target) (120%
of Target) Fiscal Year Ended MIDPOINT 12/31/__ Performance Period Four: Three
WACC (80% of Target) (120% of Target) Years Ended MIDPOINT 12/31/__ 4.
Definitions a. Average Invested Capital means the sum of Invested Capital at the
beginning of the measurement period and Invested Capital at the end of the
applicable measurement period divided by two. b. Invested Capital means
Stockholders Equity plus short and long-term debt less cash c. Non-Operating
Expenses means without duplication during any Performance Period, interest
expense, gain or loss on dispositions of assets, non-cash asset impairments,
merger or acquisition expenses (so long as such impairment does not relate to an
asset acquired during the applicable Performance Period) or other non-routine
charges incurred during the applicable Performance Period as the Committee may
determine is appropriate to include as Non-Operating Expenses during the
applicable Performance Period. d. ROIC means the ratio calculated by dividing
NOPAT during the applicable measurement period by Average Invested Capital. e.
NOPAT means pretax net income during the applicable measurement period plus Non-
Operating Expenses during the applicable measurement period minus cash taxes
paid during the applicable measurement period 6 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle007.jpg]
5. Committee Methodology. a. The RSUs vested and earned shall be divided into
four performance periods. b. For purposes of determining the Company’s ROIC
during any particular performance period, the Committee shall calculate ROIC
each calendar quarter (each a measurement period) within such Performance
Period, with ROIC for the applicable Performance Period equaling the average
ROIC for each of the quarterly measurement periods during the Performance
Period. c. For the applicable Performance Period, calculate the number of Earned
RSUs for such Performance Period as follows (for the avoidance of doubt, Earned
RSUs are not vested and will not become vested RSU’s until the vesting
restrictions set forth in the Performance Unit Agreement are met): i.
Performance Period One: Calculate ROIC for Performance Period One. Multiply 1/3
of the Target RSUs by the Multiplier, with such answer being the Earned RSUs for
Performance Period One. i. Performance Period Two: Calculate ROIC for
Performance Period Two. Multiply 1/3 of the Target RSUs by the Multiplier, with
such answer being the Earned RSUs for Performance Period Two. ii. Performance
Period Three: Calculate ROIC for Performance Period Three. Multiply 1/3 of the
Target RSUs by the Multiplier, with such answer being the Earned RSUs for the
Performance Period Three. iii. Performance Period Four: Calculate ROIC for
Performance Period Four. Multiply the Target RSUs by the Multiplier, with such
answer, reduced by the amount of Earned RSU’s attributable to the other
Performance Periods (but not reduced below zero) being the Earned RSUs for
Performance Period Four. d. Determine the number of Vested RSUs, which shall
equal the sum of the Earned RSUs for Performance Periods One, Two, Three and
Four calculated pursuant to paragraph c above. e. If any calculation with
respect to the number of RSUs that are earned, and thus the number of shares of
Common Stock to be issued hereunder would result in a fractional share, the
number of shares of Common Stock to be issued shall be rounded down to the
nearest whole share. 7 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle008.jpg]
f. All calculations shall be based upon the consolidated financial statements of
the Company, prepared in accordance with generally accepted accounting
principles applied on a consistent basis. g. For actual results achieved between
Entry, Target and OA thresholds, the Multiplier for purposes of determining
number of awards earned during the applicable period shall be calculated through
interpolation. 8 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle009.jpg]
Exhibit B Certain Definitions. 1. Change of Control shall mean A. The
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d- 3 promulgated under the Exchange Act) of 50 percent or more of either
(A) the then outstanding shares of common stock or membership interests of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors or managers (the “Outstanding Company
Voting Securities”); provided, however, that for purposes of this subsection A,
the following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company or any acquisition by the Company; or (2)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (3)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (1), (2) and (3) of subsection C of this definition; or B. Individuals,
who, as of the date hereof constitute the Board (the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company's stockholders or
members, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for purpose of this subsection
B, any such individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or C. Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a "Corporate Transaction") in
each case, unless, following such Corporate Transaction, (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 60 percent of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of 9 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle010.jpg]
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Corporate Transaction or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Corporate Transaction and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Corporate Transaction; or D. Approval by the stockholders of
the Company of a complete liquidation or dissolution of the Company.
Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation would be subject to the income tax under Section 409A if the
foregoing definition of “Change of Control” were to apply, but would not be so
subject if the term “Change of Control” were defined herein to mean a “change in
control event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5),
then “Change of Control” means, but only to the extent necessary to prevent such
compensation from becoming subject to the income tax under Section 409A, a
transaction or circumstance that satisfies the requirements of both (1) a Change
of Control under the applicable clauses (A) through (D) above, as applicable,
and (2) a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5). 10 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle011.jpg]
Exhibit C Change of Control. 1. RSUs Becoming Earned RSUs. If prior to the
expiration of any applicable Performance Period, a Change of Control occurs, and
the Grantee has remained continuously employed by the Company Group from the
Effective Date to the date of such Change of Control, then, notwithstanding any
other provision of this Agreement to the contrary, a portion of the outstanding
Target RSUs that have not previously converted to Earned RSUs shall
automatically and immediately become Earned RSUs on the date of such Change of
Control determined by the following: a. If the Change of Control occurs prior to
the expiration of Performance Period I, all Target RSUs (to the extent not
previously forfeited) shall be included in the below fraction to determine what
portion of the RSUs are Earned RSUs. b. If the Change of Control occurs during
the period beginning on the expiration of Performance Period I and ending on the
day prior to the expiration of Performance Period II, 2/3 of Target RSUs (to the
extent not previously forfeited) shall be included in the below fraction to
determine what portion of the RSUs are Earned RSUs. c. If the Change of Control
occurs during the period beginning on the expiration of Performance Period II
and ending on the day prior to the expiration of Performance Period III, 1/3 of
the Target RSUs (to the extent not previously forfeited) shall be included in
the below fraction to determine what portion of the RSUs are Earned RSUs. The
fraction (not greater than 1) to be utilized in the above calculations shall be
determined as follows: the numerator being the number of months (not including
any partial months) that have elapsed since the Effective Date to the date of
the Change of Control, and the denominator being the total number of months in
the period beginning on the Effective Date and ending on the third anniversary
of the Effective Date.. 2. Earned RSUs Becoming Vested. If a Change of Control
occurs and the Grantee has remained continuously employed by the Company Group
from the Effective Date to the date of such Change of Control, then,
notwithstanding any other provision of this Agreement to the contrary, all
Earned RSU’s (determined after calculating 1, above) shall vest on the date of
such Change of Control. It is understood that to the extent a Change of Control
occurs after an applicable Performance Period, any Earned RSUs relating to such
previously occurring Performance Period (as determined by the Committee pursuant
to Exhibit A) shall be considered, in addition to the Earned RSUs calculated
pursuant to paragraph 1 above, Earned RSUs for purposes of this paragraph 2. 11
HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle012.jpg]
Exhibit D Restrictive Covenants In consideration for the grant of RSU’s
hereunder, which are expected to vest during Grantee’s employment with the
Company Group over the vesting period, as well as the protection of the Company
Group’s goodwill and Confidential Information, Grantee agrees to the following:
(a) Certain Definitions. For purposes of this Exhibit D, the following terms
shall have the following meanings: (i) “Cause” shall mean Grantee’s: A. willful
and continued failure to comply with the reasonable written directives of the
Company for a period of thirty (30) days after written notice from the Company;
B. willful and persistent inattention to duties for a period of thirty (30) days
after written notice from the Company, or the commission of acts within
employment with the Company Group amounting to gross negligence or willful
misconduct; C. misappropriation of funds or property of the Company Group or
committing any fraud against the Company Group or against any other person or
entity in the course of employment with the Company Group; D. misappropriation
of any corporate opportunity, or otherwise obtaining personal profit from any
transaction which is adverse to the interests of the Company Group or to the
benefits of which the Company Group is entitled; E. conviction of a felony
involving moral turpitude; F. willful failure to comply in any material respect
with the terms of this Agreement and such non-compliance continues uncured after
thirty (30) days after written notice from the Company; G. chronic substance
abuse, including abuse of alcohol, drugs or other substances or use of illegal
narcotics or substances, for which Grantee fails to undertake treatment
immediately after requested by the Company or to complete such treatment and
which abuse continues or resumes after such treatment period, or possession of
illegal narcotics or substances on Company premises or while performing
Grantee’s duties and responsibilities. For purposes of this definition, no act,
or failure to act, by Grantee will be considered “willful” if done, or omitted
to be done, by Grantee in good faith and in the reasonable belief that the act
or omission was in the best interest of the Company or required by applicable
law. 12 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle013.jpg]
Any termination during the Employment Term by the Company for Cause shall be
communicated by Notice of Termination to the Grantee. For purposes of this
Agreement, a “Notice of Termination” means a written notice which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Grantee’s employment for “Cause” The failure by the Company
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.
(ii) “Confidential Information” means any information, knowledge or data of any
nature and in any form (including information that is electronically transmitted
or stored on any form of magnetic or electronic storage media) relating to the
past, current or prospective business or operations of the Company Group, that
is not generally known to persons engaged in a business similar to that
conducted by the Company Group, whether produced by the Company Group or any of
its consultants, agents or independent contractors or by Grantee, and whether or
not marked confidential. Confidential information does not include information
that (1) at the time of disclosure is, or thereafter becomes, generally
available to the public, (2) prior to or at the time of disclosure was already
in the possession of Grantee, (3) is obtained by Grantee from a third party not
in violation of any contractual, legal or fiduciary obligation to the Company
Group with respect to that information or (3) is independently developed by
Grantee, but not including the confidential information provided by the Company
Group. (iii) “Restricted Business” means any the oil and natural gas land
contract drilling business conducted in the United States of America. (b)
Nondisclosure of Confidential Information. Grantee shall hold in a fiduciary
capacity for the benefit of the Company Group all Confidential Information which
shall have been obtained by Grantee during Grantee’s employment and shall not
use such Confidential Information other than within the scope of Grantee’s
employment with and for the exclusive benefit of the Company Group. Following
any termination of employment with the Company Group, Grantee agrees (i) not to
communicate, divulge or make available to any person or entity (other than the
Company Group) any such Confidential Information, except (A) upon the prior
written authorization of the Company Group, (B) as may be required by law or
legal process, (C) as reasonably necessary in connection with the enforcement of
any right or remedy related to this Agreement, or (D) unless no longer
Confidential Information, and (ii) to deliver promptly to the Company Group any
Confidential Information in Grantee’s possession, including any duplicates
thereof and any notes or other records Grantee has prepared with respect
thereto. In the event that the provisions of any applicable law or the order of
any court would require Grantee to disclose or otherwise make available any
Confidential Information then Grantee shall, to the extent practicable, give the
Company prior written notice of such required disclosure and an opportunity to
contest the requirement of such disclosure or apply for a protective order with
respect to such Confidential Information by appropriate proceedings. (c) Limited
Covenant Not to Compete. In the event Grantee’s employment is terminated by
Grantee for any reason or by the Company Group for Cause, Grantee agrees that 13
HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle014.jpg]
during the period beginning on the date of such termination and ending on the
twelve (12) month anniversary of the date of such termination: (i) Grantee shall
not, directly or indirectly, for himself or others, own, manage, operate,
control or participate in the ownership, management, operation or control of any
business, whether in corporate, proprietorship or partnership form or otherwise,
that is engaged, directly or indirectly, in the United States in the Restricted
Business; provided, however, that the restrictions contained herein shall not
restrict (A) the acquisition by Grantee of less than 2% of the outstanding
capital stock of any publicly traded company engaged in a Restricted Business or
(B) Grantee from being employed by an entity in which the majority of such
entity’s revenues on a consolidated basis determined in accordance with
generally accepted accounting principles are from activities and businesses that
do not constitute a Restricted Business and provided that Grantee is only
employed by and engaged with divisions and units of such entity that are not
engaged in the Restricted Business; and (ii) Grantee shall not, directly or
indirectly (A) solicit any individual, who, at the time of time of such
solicitation is an employee of the Company Group, to leave such employment or
hire, employ or otherwise engage any such individual (other than employees of
the Company Group who respond to general advertisements for employment in
newspapers or other periodicals of general circulation (including trade
journals)), or (B) cause, induce or encourage any material actual or prospective
client, customer, supplier, landlord, lessor or licensor of the Company Group to
terminate or modify any such actual or prospective contractual relationship that
exists on the date of termination of employment. For purposes of clarity, it is
understood that the provisions of this paragraph D are not applicable if
Grantee’s employment with the Company Group is terminated by the Company Group
without Cause. In addition, it is understood that the provisions of this
paragraph C shall terminate in all respects on the fourth anniversary of the
date of the Agreement to which this Exhibit D is a part. (d) Injunctive Relief;
Remedies. The covenants and undertakings contained in this Exhibit D relate to
matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this Exhibit D will cause irreparable injury to
the Company Group, the amount of which will be impossible to estimate or
determine and which cannot be adequately compensated. Accordingly, the remedy at
law for any breach of this Exhibit D may be inadequate. Therefore,
notwithstanding anything to the contrary, the Company will be entitled to an
injunction, restraining order or other equitable relief from any court of
competent jurisdiction in the event of any breach of any provision of this
Exhibit C without the necessity of proving actual damages or posting any bond
whatsoever. The rights and remedies provided by this Exhibit C are cumulative
and in addition to any other rights and remedies which the Company Group may
have hereunder or at law or in equity. The parties hereto further agree that, if
any court of competent jurisdiction in a final nonappealable judgment determines
that a time period, a specified business limitation or any other relevant
feature of this Exhibit D is unreasonable, arbitrary or against public policy,
then 14 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle015.jpg]
a lesser time period, geographical area, business limitation or other relevant
feature which is determined by such court to be reasonable, not arbitrary and
not against public policy may be enforced against the applicable party. (e)
Governing Law of this Exhibit D; Consent to Jurisdiction. Any dispute regarding
the reasonableness of the covenants and agreements set forth in this Exhibit C,
or the territorial scope or duration thereof, or the remedies available to the
Company upon any breach of such covenants and agreements, shall be governed by
and interpreted in accordance with the laws of the state of Texas, without
regard to conflict of law provisions thereof, and, with respect to each such
dispute, the Company and Grantee each hereby irrevocably consent to the
exclusive jurisdiction of the State of Texas for resolution of such dispute, and
further agree that service of process may be made upon Grantee in any legal
proceeding relating to this Exhibit D by any means allowed under the laws of
such state. (f) Grantee’s Understanding of this Section. Grantee hereby
represents to the Company that Grantee has read and understands, and agrees to
be bound by, the terms of this Exhibit D. Grantee acknowledges that the
geographic scope and duration of the covenants contained in Exhibit D are the
result of arm’s-length bargaining and are fair and reasonable in light of (i)
the importance of the functions performed by Grantee and the length of time it
would take the Company Group to find and train a suitable replacement, (ii) the
nature and wide geographic scope of the operations of the Company Group, (iii)
Grantee’s level of control over and contact with the Company Group’s business
and operations in all jurisdictions where they are located, and (iv) the fact
that the Restricted Business is potentially conducted throughout the geographic
area where competition is restricted by this Agreement. It is the desire and
intent of the parties that the provisions of this Agreement be enforced to the
fullest extent permitted under applicable law, whether now or hereafter in
effect and therefore, to the extent permitted by applicable law, the parties
hereto waive any provision of applicable law that would render any provision of
this Exhibit D invalid or unenforceable. * * * * * 15 HOU:3760738.2



--------------------------------------------------------------------------------



 
[exh1032020roiccashsettle016.jpg]
1 HOU:3760738.2



--------------------------------------------------------------------------------



 